OnFebruaiy26,1990, the Defendantwas sentenced to CountH, Aggravated Burglary, fifteen (15) years; Count HI, Criminal Mischief, ten (10) years; the sentences are to run concurrent; with 38 days credit for time served.
QnDecember6,1990,the Defendant’s applicationfor review ofthat sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Joylyn Smith, of the Montana Defender Project. The state was not represented.
Before hearingthe application, the Defendant was advisedthatthe Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it ifsuchis possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After listening to the testimony, Judge Boyd asked the Petitioner
ifhis sister isDebbie Laverdure. The Petitioner responded, “yes”.JudgeBoyd then stated for the record that he tried Debbie Laverdure, and he cannot participate in any decision making in this matter. He recused himself from the case.
Mr. Laverdure was then giventwo choices, (1) Agree to have two judges make a decision in this matter or (2) have the matter continued until the next session ofthe Sentence Review andhave the matter reheard before a three judge panel.
Mr. Laverdure conferred withhis counsel and informed the SentenceReview Board that he would agree to go ahead with a two judge decision.
After careful consideration, it is the unanimous decision of Judge Erickson and Judge McNeil that the sentence shall remain the same as originally imposed.
The reason for the decision is pursuant to Rule 17 of the Rules of the Sentence Review Division.